Case 3:20-cv-07811-RS Document 14 Filed 11/25/20 Page 1of8

DEMOCRATIC PARTY; p= § kL. E Dp
REPUBLICAN PARTY;

ADESIJUOLA OGUNJOBI; nes
MEMBERS OF THE CLASS AND SUBCLASSES NOY 25 cuZ0
AND THOSE SIMILARLY SITUATED SUSAN Y. SOONG

CLERK, U.S. DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

{list of counsel continued below]

UNITED STATES DISTRICT COURT FOR
THE NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION
UNITED STATES OF AMERICA
Case No. 3:20-cv-07811-VC
PLAINTIFFS, NOTICE OF MOTION AND
MOTION TO INTERVENE
TOKS BANC CORP ET AL
V.
Approximately 69,370 Bitcoin (BTC), Date: December 3, 2020
Bitcoin Gold (BTG), Time: 10:00 a.m.
Bitcoin SV (BSV), and Bitcoin Cash (BCH) Judge: Hon. Vince Chhabria

seized from 1HQ3Go3ggs8pFnXuH VHRytPCq5fGG8Hbh,

DEFENDANTS.

 
Case 3:20-cv-07811-RS Document 14 Filed 11/25/20 Page 2 of 8

MOTION TO INTERVENE AND NOTICE OF MOTION

TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

PLEASE TAKE NOTICE that, on December 3, 2020, at 10:00 a.m., or as soon thereafter
as counsel may be heard in the courtroom of Hon. John Doe located at Courtroom 4, 17" Floor,
San Francisco Federal Courthouse, 450 Golden Gate Avenue, San Francisco, CA 94102, the
Toks Banc Corp, Toks, 5 World Markets Corporation, World Markets Transfer Agency
Corporation, Global Prosperity Corporation, United States of America, People’s Republic of
China, Organization of the Petroleum Exporting Countries (OPEC), Treasury Department of
United States, Federal Reserve Board of United States, Federal Reserve Bank of Richmond,
International Olympic Committee, Association of Tennis Professionals, Women’s Tennis
Professionals, International Tennis Federation, National Football League, National Basketball
Association, Major League Baseball, Major League Soccer, Donald J. Trump, President of the
United States, Melania Trump, First Lady of the United States, Charles, Prince of Wales, Idris
Elba, Actor, Singer, Producer, Sabrina Dhowre Elba, Fashion Model, Dak Prescott, Quarterback
Dallas Cowboys, Brian Allen, Offensive Lineman Los Angeles Rams, Madonna Louise Ciccone,
Singer, Songwriter, The Cincinnati Insurance Company, Democratic Party, Republican Party,
Adesijuola Ogunjobi, Entrepreneur putative Plaintiffs as members of the class and subclasses
and all persons and entities similarly situated (collectively “Plaintiffs/Buyers” or “Plaintiff-
Intervenors”) will and hereby do respectfully move this court to intervene as Plaintiffs as of right
pursuant to Federal Rule of Civil Procedure 24(a), or in the alternative, respectfully request leave
for permissive intervention pursuant to Federal Rule of Civil Procedure 24(b).

Plaintiffs/Buyers via Toks Banc Corp are entitled to intervention of right because this Motion is

timely and without delay or prejudice to any parties because the Plaintiffs/Buyers have legally
Case 3:20-cv-07811-RS Document 14 Filed 11/25/20 Page 3 of 8

protectable interests in their class members’ economic interests and legal rights under the
submission of $2.5 billion in cash offer via email and fax to United States Attorney’s Office of
the Northern District of California to purchase 69,370 Bitcoin (BTC), Bitcoin Gold (BTG),
Bitcoin SV (BSV), and Bitcoin Cash (BCH) seized from

1HQ3Go3ggs8pFnXuH VHRytPCq5fGG8Hbh, Defendant pursuant to a judicial forfeiture action,
as authorized by 18 U.S.C. §§ 981(a)(1)(A), 981(a)(1)(C), 981(b), and 21 U.S.C. § 881(a)(6),
involving the seizure of the following property.

The Plaintiffs/Buyers move to intervene base on this Notice of Motion and
accompanying Memorandum of Points and Authorities in support and such other matters as may
be presented to the court at the time of hearing due to this motion to intervene serves the
best interests of the United States and supports judicial power of the United States regarding the
current siege United States and global community are under right now due to bogus COVID-19
virus the scammers (World Health Organization, CDC, pharmaceutical companies, etc.) have
invented to make trillions across the globe at the expense of global community.

This motion was filed due to urgency, numerous emails and fax sent to United States
Attorney’s Office for the Northern District of California and requests to such office to transfer
the assets to accounts set up with a lender so 3,083 bitcoins can serve as collateral against
$25,000,000 loan already approved and processed and document for such loan was signed on
November 15, 2020 with notification to the office of U.S. Attorney NDC to act on such transfer

since the fund will be used to free the $5 trillion! credit facility which documents were submitted

 

, Publicly Treasury Department, Federal Reserve Board and Federal Reserve Bank of Richmond have not disavowed
the assertion documents submitted to structure $5 Trillion credit facility against the largest global bond offering
exist and legal representation and all other relevant elements will allow access to the credit facility which part of it
will pay $2.5 billion in cash to United States Attorney’s Office NDC around December 2020. Also website at
www.toksbancorpetal.com established the credit facility inside Global Press Release to the public and by now the
Treasury & Federal Reserve would have denounced such information on the website as false.
Case 3:20-cv-07811-RS Document14 Filed 11/25/20 Page 4of8

to United States Attorney’s office NDC and use the fund to start the process to prosecute the
pending global class action filed to in the United States District Court Eastern District of
Virginia Richmond Division (3:20-CV-393) and before United States Court of Appeals For the
Fourth Circuit to remand for full scale of trail (20-1688). Username and Password of the account
at BlockFi were submitted to seven Assistant United States Attorneys via their emails as follow:
Adam Reeves (adam.reeves@usdoj.gov), Josh Eaton (josh.eaton@usdoj.gov), David
Countryman (david.countryman@usdoj.gov), Sara Winslow (sara.winslow@usdoj.gov), Hallie
Hoffman (Hallie.hoffman@usdoj.gov), Stephanie Hinds (Stephanie.hinds@usdoj.gov) and
Claudia Quiroz (claudia.quiroz@usdoj.gov), respectively.

United States has not opposed this offer, nor the Assistant United States Attorneys have
the authority to decline the offer and the manner to be paid. The court cannot expect an
individual to foot all the bills while at the same time the individuals employed as U.S. attorneys
and assistant U.S. attorneys are not required to spend their own money to seize assets and sell
such assets for profits to fund the operation of the department of justice. In this case whatever
amount United States Attorney’s Office NDC prepared to sell the assets for including the $2.5
billion all cash offer is a significant profit due to not so much resources were utilized to seize
those assets, only electric and humans working on computer and those humans are getting paid
for their time. Any opposition as of now does not exist, including from the defendant which

assets were seized from according to the civil forfeiture lawsuit.

Dated: November 23, 2020 Respectfully submitted,

/S/ Sharon R. Flanagan

Sharon R. Flanagan (SBN 213342)
Sara B. Brody (SBN 130222)
Case 3:20-cv-07811-RS Document14 Filed 11/25/20 Page5of8

Cecilia Y. Chan (SBN 240971)
Naomi A. Igra (SBN 269095)
Zarine L. Alam (SBN 331802)
Lauren C. Freeman (SBN 324572)
Jaime A. Bartlett (SBN 251825)
SIDLEY AUSTIN LLP

555 California Street

San Francisco, CA 94104
Telephone: (415) 772-1271
Facsimile: (415) 772-7400

sflanagan@sidley.com
sbrody@sidley.com
cecilia.chan@sidley.com
naomi.igra@sidley.com
zalam@sidley.com
lfreeman@sidley.com
jbartlett@sidley.com

 

DAVID L. ANDERSON (CABN 149604)
United States Attorney

HALLIE HOFFMAN (CABN 210020)
Chief, Criminal Division

DAVID COUNTRYMAN (CABN 226995)
CHRIS KALTSAS (NYBN 5460902)
CLAUDIA QUIROZ (CABN 254419)
WILLIAM FRENTZEN (LABN 24421)
Assistant United States Attorneys

450 Golden Gate Avenue, Box 36055

San Francisco, California 94102-3495
Telephone: (415) 436-7303

FAX: (415) 436-7234
david.countryman@usdoj.gov
hallie.hoffman@usdoj.gov
claudia.quiroz@usdoj.gov

Attorneys for United States of America
[party to global class action in Virginia]

Attorneys for Proposed Plaintiff-
Intervenors

TOKS BANC CORP;
TOKS;

5 WORLD MARKETS
CORPORATION;
Case 3:20-cv-07811-RS Document14 Filed 11/25/20 Page 6 of 8

WORLD MARKETS TRANSFER
AGENCY CORPORATION;
GLOBAL PROSPERITY
CORPORATION;

UNITED STATES OF
AMERICA;THE PEOPLE’S
REPUBLIC OF CHINA;
ORGANIZATION OF THE
PETROLEUM EXPORTING
COUNTRIES (OPEC);
TREASURY DEPARMENT OF
UNITED STATES;

FEDERAL RESERVE BOARD
OF UNITED STATES;
FEDERAL RESERVE BANK OF
RICHMOND;
INTERNATIONAL OLYMPIC
COMMITTEE;

ASSOCIATION OF TENNIS
PROFESSIONALS;
WOMEN’S TENNIS
PROFESSIONALS;
INTERNATIONAL TENNIS
FEDERATION;

NATIONAL FOOTBALL
LEAGUE;

NATIONAL BASKETBALL
ASSOCIATION;

MAJOR LEAGUE BASEBALL;
MAJOR LEAGUE SOCCER;
DONALD J. TRUMP,
PRESIDENT OF THE UNITED
STATES;

MELANIA TRUMP, FIRST
LADY OF THE UNITED
STATES;

CHARLES, PRINCE OF
WALES;

IDRIS ELBA, ACTOR, SINGER,
PRODUCER;

SABRINA DHOWRE ELBA,
FASHION MODEL;

DAK PRESCOT,
QUARTERBACK

DALLAS COWBOYS;
Case 3:20-cv-07811-RS Document 14 Filed 11/25/20 Page 7 of 8

BRIAN ALLEN, OFFENSIVE
LINEMAN LOS ANGELES
RAMS;

MADONNA LOUISE CICCONE,
SINGER, SONGWRITER;

THE CINCINNATI INSURANCE
COMPANY;

DEMOCRATIC PARTY;
REPUBLICAN PARTY;
ADESIJUOLA OGUNJOBI;
MEMBERS OF THE CLASS
AND SUBCLASSES AND THOSE
SIMILARLY SITUATED
Case 3:20-cv-07811-RS Document 14 Filed 11/25/20

Sharon R. Flanagan (SBN 213342)
sflanagan@sidley.com

SIDLEY AUSTIN LLP

555 California Street

San Francisco, CA 94104
Telephone: (415) 772-1271
Facsimile: (415) 772-7400

Attorneys for Proposed Plaintiff-Intervenors

TOKS BANC CORP;

TOKS;

5 WORLD MARKETS CORPORATION;
WORLD MARKETS TRANSFER AGENCY
CORPORATION;

GLOBAL PROSPERITY CORPORATION;
UNITED STATES OF AMERICA;

THE PEOPLE’S REPUBLIC OF CHINA;
ORGANIZATION OF THE PETROLEUM
EXPORTING COUNTRIES (OPEC);
TREASURY DEPARMENT OF

UNITED STATES;

FEDERAL RESERVE BOARD OF

UNITED STATES;

FEDERAL RESERVE BANK OF

RICHMOND;

INTERNATIONAL OLYMPIC COMMITTEE;
ASSOCIATION OF TENNIS PROFESSIONALS;
WOMEN’S TENNIS PROFESSIONALS;
INTERNATIONAL TENNIS FEDERATION;
NATIONAL FOOTBALL LEAGUE;
NATIONAL BASKETBALL ASSOCIATION;
MAJOR LEAGUE BASEBALL;

MAJOR LEAGUE SOCCER;

DONALD J. TRUMP, PRESIDENT OF THE UNITED STATES;
MELANIA TRUMP, FIRST LADY OF THE UNITED STATES;
CHARLES, PRINCE OF WALES;

IDRIS ELBA, ACTOR, SINGER, PRODUCER;
SABRINA DHOWRE ELBA, FASHION MODEL;
DAK PRESCOT, QUARTERBACK

DALLAS COWBOYS;

BRIAN ALLEN, OFFENSIVE LINEMAN

LOS ANGELES RAMS;

MADONNA LOUISE CICCONE,

SINGER, SONGWRITER;

THE CINCINNATI INSURANCE COMPANY;

Page 8 of 8
